Citation Nr: 1215980	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  10-21 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an initial compensable rating for left ear hearing loss.

3.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.

4.  Entitlement to an initial compensable rating for cataracts.

5.  Entitlement to an initial compensable rating for erectile dysfunction.

6.  Entitlement to an effective date earlier than June 7, 2004 for service connection for diabetes.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge at a December 2011 video conference hearing.

The issue of entitlement to a compensable initial rating for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In December 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal with respect to the issues of entitlement to a rating in excess of 20 percent for diabetes mellitus, entitlement to a compensable rating for cataracts, entitlement to a compensable rating for erectile dysfunction, and entitlement to an effective date earlier than June 7, 2004 for service connection for diabetes, is requested.

2.  Right ear hearing loss was not shown to be due to a disease or injury during military service.  Sensorineural hearing loss was not shown until many years post-service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal with respect to the issues of entitlement to a rating in excess of 20 percent for diabetes mellitus, entitlement to a compensable rating for cataracts, entitlement to a compensable rating for erectile dysfunction and entitlement to an effective date earlier than June 7, 2004 for service connection for diabetes, by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  Right ear hearing loss was not incurred in or aggravated by service, nor may sensorineural hearing loss be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal with respect to the issues of entitlement to a rating in excess of 20 percent for diabetes mellitus, entitlement to a compensable rating for cataracts, entitlement to a compensable rating for erectile dysfunction, and entitlement to an effective date earlier than June 7, 2004 for service connection for diabetes,  and, hence, there remain no allegations  of errors of fact or law for appellate consideration with respect to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed with respect to those issues.

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the Veteran was sent a letter in April 2009, prior to the rating decision that is appealed herein, which explained what the evidence needed to show in order to establish service connection for a claimed disability, how VA could assist the Veteran with obtaining evidence in support of his claim, and the general manner whereby VA assigns ratings and effective dates for service connected disabilities.

In addition to its duty to provide the aforementioned notices to the claimant, VA also must make reasonable efforts to assist the claimant with obtaining evidence that is necessary in order to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, and a transcript of the Veteran's testimony at the December 2011 hearing.  The Veteran was afforded a VA examination which addressed the cause of his right ear hearing loss in July 2009.  This examination provided a well supported opinion and is adequate for rating purposes.

The Board notes that additional evidence was received after the issuance of the statement of the case (SOC) in April 2010.  However, that evidence is not relevant to the issue of whether the Veteran's right ear hearing loss is related to his military service.  Therefore, there is no prejudice in adjudicating this portion of the Veteran's appeal. 

For the above reasons, the Board finds that its obligations pursuant to the VCAA were satisfied in this case.

 Service connection

The Veteran contends that his right ear hearing loss was caused by his military service. 

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including sensorineural hearing loss, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  
For the purpose of applying the laws administered by the V.A., hearing impairment is considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of these thresholds are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.  

In this case, the Veteran's service treatment records indicate that the Veteran's hearing in the right ear was normal at the time of his entry examination in 1968.  His separation physical from April 1971 showed that while the Veteran's hearing in his right ear changed slightly, it was still within normal limits.  The service treatment records do not show any complaints or treatment for the right ear. 

In January 2009 the Veteran wrote that he was told that he had significant high frequency hearing loss.  This was the first audiogram that the Veteran had since his discharge from the service in April 1971.  He believed that his hearing loss was due to his service because he worked with jets in service and while he was in Vietnam he was exposed to loud noises.  

VA treatment records do not show any treatment for right ear hearing loss.

The Veteran was afforded a VA examination in July 2009.  An audiogram indicated that the Veteran met VA's definition of hearing loss in his right ear because his decibel loss at 4000 Hertz was 45.  His average decibel loss for the frequencies of 1000 to 4000 Hertz was 31.25.  He was diagnosed with normal to moderate sensorineural hearing loss.

At his examination, the Veteran related a history of military noise exposure, including aircraft noise, 105 Howitzers and rockets, and he did not use hearing protection.  He did not have much post-service noise exposure, other than noise from handyman tools since 1997.  The Veteran denied having any communication difficulties as a result of his hearing loss.

The VA examiner opined that the Veteran's right ear hearing loss was less likely than not related to the Veteran's service.  The examiner noted that, at separation from the military, the Veteran had normal hearing in his right ear from 500 to 6000 Hertz.  The Institute of Medicine 2005 Military and Noise Exposure publication stated that there was no scientific evidence of delayed onset of noise induced hearing loss.

The Veteran testified at a hearing in December 2011.  He testified that he was exposed to loud noise in the military while working on the flight line.  Also, when the Veteran was in Vietnam he was placed near a 105 howitzer battery that would shoot all night and the base was constantly subject to rocket attacks.  While working on the flight line he was provided some hearing protection but it was ineffective.  The Veteran testified that he had hearing problems for at least 15 to 20 years which he notices more now that he is not working. He did not have noisy jobs or noisy hobbies after service.  

The competent evidence does not show that the Veteran's hearing loss is related to his military service.  The Veteran did not develop hearing loss in his right ear until many years after service.  As explained by the VA examiner, noise induced hearing loss occurs at the time of the exposure and not years later.  While the Veteran may believe his right ear hearing loss is related to his military service, his opinion is less probative than that of the VA audiologist who examined the Veteran.  As a layperson, the Veteran has no special training in diagnosing the causes of hearing loss, while the audiologist who examined him has specialized training and expertise regarding hearing loss.  There is also no evidence that right ear sensorineural hearing loss onset within one year of service.  The Veteran indicated he had only noticed hearing loss for 15 or 20 years, which puts its onset at a time after separation.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, service connection for right ear hearing loss is denied.


ORDER

The appeal of entitlement to a rating in excess of 20 percent for diabetes mellitus is dismissed.

The appeal of entitlement to an initial compensable rating for cataracts is dismissed.

The appeal of entitlement to an initial compensable rating for erectile dysfunction is dismissed.

The appeal of entitlement to an effective date earlier than June 7, 2004 for service connection for diabetes is dismissed.

Service connection for right ear hearing loss is denied.


REMAND

The SOC in this case was issued in April 2010.  Subsequently, the Veteran was afforded another VA audiological evaluation in April 2011.  However, no readjudcation or supplemental statement of the case (SSOC) was issued after this examination.  The results of the April 2011 audiological evaluation are relevant to the Veteran's claim that he should receive a compensable rating for his left ear hearing loss.  Therefore, this matter must be remanded in order for the RO to consider this evidence in the first instance and prepare an SSOC. See 38 C.F.R. § 19.31 (b)(1) (2011).

Accordingly, the case is REMANDED for the following action:

The RO/AMC should readjudicate the Veteran's claim for a compensable rating for his left ear hearing loss taking into account all of the evidence that was associated with the claims file after the SOC was issued in April 2010, including consideration of the April 2011 audiological evaluation.  Then, if the benefit is not granted in full, the Veteran and his representative should be sent an SSOC and given an opportunity to respond thereto.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


